Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160287                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160287
                                                                    COA: 349614
                                                                    Montcalm CC: 2018-024130-FH
  SCOTT ALLEN DALRYMPLE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 9, 2019 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 22, 2020
           p0115
                                                                               Clerk